Title: To John Adams from Joseph Bradley Varnum, 12 December 1812
From: Varnum, Joseph Bradley
To: Adams, John



Honoured Sir
Washington Decr. 12. 1812

I have this day Received your Letter of the 7th. Instant, and am, and always shall be thankful for a Line from you. I will try if any thing can be done for our good friend Dr. Warterhouse. A bill has this day passed the Senate 23. to 7 to a third Reading, and will ultimately pass that House  by about the same Majority, for Building four 74 Gun Ships and Six forty fours, in addition to the four 44s. ordered the last Session. A Bill has also passed the Senate remiting the penelty of the Bonds, given upon the late Importations from Great Britain, on all the Bonefida America property.—
I am Honered Sir, with / great Respect your / Obdt. Servant
J. B. Varnum